Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 05-62411 Henry Bros. Electronics, Inc. (Exact name of registrant as specified in its charter) Delaware 22-3690168 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 17-01 Pollitt Drive Fair Lawn, New Jersey 07410 (address of principal executive offices) (Zip Code) Issuers Telephone number, including area code: (201) 794-6500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuers Common Stock, as of the latest practicable date: 5,926,065 shares of common stock, $.01 par value per share, as of September 30, 2007. INDEX Part I Financial Information Page Item 1. Condensed Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2007 (Unaudited) and December 31, 2006 (Audited) 2 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2007 (Unaudited) and June 30, 2006 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2007 (Unaudited) and June 30, 2006 (Unaudited) 4 Condensed Consolidated Statement of Changes in Stockholders Equity for the three months ended March 31, 2007 and 2006 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6-10 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 11-15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 15 Item 4. Controls and Procedures 15-17 Part II Other Information 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 6. Exhibits 18 SIGNATURES 19 CERTIFICATIONS 20-26 1 HENRY BROS. ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Audited) June 30, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ 1,258,373 $ 199,853 Accounts receivable-net of allowance for doubtful accounts 11,952,446 13,628,358 Inventory 1,539,898 1,707,933 Costs in excess of billings and estimated profits 4,590,974 4,643,469 Deferred tax asset 1,349,620 1,155,620 Retainage receivable 1,226,527 1,390,468 Prepaid expenses and income tax receivable 1,095,551 454,801 Other assets 285,963 290,079 Total current assets 23,299,352 23,470,581 Property and equipment - net of accumulated depreciation 2,235,612 2,402,394 Goodwill 3,316,530 3,316,530 Intangible assets - net of accumulated amortization 1,325,886 1,436,414 Deferred tax asset 694,545 594,545 Other assets 150,857 151,145 TOTAL ASSETS $ 31,022,782 $ 31,371,609 LIABILITIES & STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 6,966,889 $ 5,973,047 Accrued expenses 3,076,580 4,786,203 Accrued taxes 59,576 58,914 Billings in excess of costs and estimated profits 1,431,510 1,167,259 Deferred income 396,460 476,775 Revolving credit line maturing within one year 3,635,897 - Current portion of long-term debt 475,708 505,028 Deferred tax liability 249,365 249,365 Other current liabilities 401,069 252,881 Total current liabilities 16,693,054 13,469,472 Long-term debt, less current portion 474,793 3,463,236 Deferred tax liability 428,283 428,283 TOTAL LIABILITIES 17,596,130 17,360,991 STOCKHOLDERS' EQUITY Preferred stock, $.01 par value; 10,000,000 shares authorized; no shares issued - - Common stock, $.01 par value; 10,000,000 shares authorized; 5,916,065 shares issued and outstanding in 2007 and 2006 59,161 59,161 Additional paid in capital 17,284,205 17,284,205 Deferred compensation (297,147 ) (383,552 ) Accumulated deficit (3,619,567 ) (2,949,196 ) TOTAL EQUITY 13,426,652 14,010,618 TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ 31,022,782 $ 31,371,609 The accompanying notes are an integral part of these statements 2 HENRY BROS. ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Six months ended June 30, Three months ended June 30, (Restated) (Restated) Revenue $ 24,392,499 $ 19,284,797 $ 13,521,198 $ 10,139,969 Cost of revenue 18,956,044 14,133,828 10,240,919 7,927,175 Gross profit 5,436,455 5,150,969 3,280,279 2,212,794 Operating expenses: Selling, general & administrative expenses 6,246,153 5,205,840 2,981,986 2,577,086 Operating (loss) profit (809,698 ) (54,871 ) 298,293 (364,292 ) Interest income 21,273 6,414 14,332 6,234 Other expense (3,369 ) (4,084 ) (3,110 ) (4,084 ) Interest expense (167,189 ) (35,618 ) (96,732 ) (8,890 ) (Loss) income before tax expense (958,983 ) (88,159 ) 212,783 (371,032 ) Tax expense (benefit) (288,612 ) 204,153 62,739 22,967 Net (loss) income after taxes $ (670,371 ) $ (292,312 ) $ 150,044 $ (393,999 ) BASIC (LOSS) EARNINGS PER COMMON SHARE: Basic (loss) profit per common share $ (0.12 ) $ (0.05 ) $ 0.03 $ (0.07 ) Weighted average common shares 5,749,964 5,742,064 5,749,964 5,742,064 DILUTED (LOSS) EARNINGS PER COMMON SHARE: Diluted (loss) profit per common share: $ (0.12 ) $ (0.05 ) $ 0.03 $ (0.07 ) Weighted average diluted common shares 5,749,964 5,905,784 5,749,964 5,905,556 The accompanying notes are an integral part of these statements 3 HENRY BROS. ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended June 30, (Restated) Cash flows from operating activities: Net (loss) income $ (670,371 ) $ (292,312 ) Adjustments to reconcile net (loss) income from operations to net cash provided by (used in) operating activities: Depreciation and amortization 394,101 336,558 Bad debt expense 110,465 82,664 Provision for obsolete inventory 55,000 30,000 Stock option expense 86,405 106,805 Deferred income taxes (294,000 ) (36,404 ) Changes in operating assets and liabilities: Accounts receivable 1,565,448 347,029 Inventories 113,034 (92,165 ) Costs in excess of billings and estimated profits 52,494 (65,751 ) Retainage receivable 163,940 (622,432 ) Other assets 4,115 (123,136 ) Prepaid expenses and income tax receivable (640,749 ) (298,839 ) Accounts payable 993,841 (1,234,643 ) Accrued expenses (1,709,621 ) (45,977 ) Billings in excess of cost and estimated profits 264,251 297,068 Deferred income (80,315 ) (46,202 ) Other Liabilities 148,189 269,865 Net cash provided by (used in) operating activities 556,227 (1,387,872 ) Cash flows from investing activities: Purchase of property and equipment (74,367 ) (61,326 ) Net cash used in investing activities (74,367 ) (61,326 ) Cash flows from financing activities: Proceeds from issuance of common stock - net of fees 30,999 Net proceeds and (payments) from revolving bank lines 788,000 - Payments of bank loans (101,675 ) (56,035 ) Net repayments of other debt (47,404 ) (5,759 ) Capitalized lease payments (62,262 ) (56,269 ) Net Cash provided by (used in) financing activities 576,659 (87,064 ) Increase (decrease) in cash and cash equivalents 1,058,519 (1,536,262 ) Cash and cash equivalents - beginning of period 199,854 2,177,686 Cash and cash equivalents - end of period $ 1,258,373 $ 641,424 Supplemental disclosure of cash flow information: Amount paid for the period for: Interest $ 164,697 $ 35,340 Taxes $ 175,500 319,113 Non-cash investing and financing activities: Equipment financed $ 42,425 90,812 The accompanying notes are an integral part of these statements 4 HENRY BROS. ELECTRONCS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Common Stock par value $.01 Additional Deferred Authorized Paid-in Comp- Retained Shares Amount Capital ensation Earnings Total Balance at December 31, 2005 (Corrected) 5,889,399 $ 58,894 $ 16,956,008 $ (342,878 ) $ (689,058 ) $ 15,982,966 Employee stock options exercised 6,666 67 30,930 30,997 Value of stock option grants 66,551 (66,551 ) - Amortization of value assigned to stock option grants 106,805 106,805 Net loss June 30, 2006 (292,312 ) (292,312 ) Balance at June 30, 2006 5,896,065 58,961 17,053,489 (302,624 ) (981,370 ) 15,828,456 Balance at December 31, 2006 5,916,065 $ 59,161 $ 17,284,205 $ (383,552 ) $ (2,949,196 ) $ 14,010,618 Amortization of value assigned to stock option grants 86,405 86,405 Net loss June 30, 2007 (670,371 ) (670,371 ) Balance at June 30, 2007 5,916,065 $ 59,161 $ 17,284,205 $ (297,147 ) $ (3,619,567 ) $ 13,426,652 The accompanying notes are an integral part of these statements 5 HENRY BROS. ELECTRONICS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation Henry Bros. Electronics, Inc., (the Company) and its subsidiaries, are divided into two business segments  Security System Integration (Integration) and Specialty Products and Services (Specialty). The Integration segment provides cradle to grave services for a wide variety of security, communications and control systems. The Company specializes in turn-key systems that integrate many different technologies. Systems are customized to meet the specific needs of its customers. Through the Specialty Products and Services segment we provide emergency preparedness programs, mobile digital recording solutions and specialized radio frequency communication equipment and integration. Each of the Companys segments markets nationwide with an emphasis in the Arizona, California, Colorado, Maryland, New Jersey, New York, Texas and Virginia metropolitan areas. Customers are primarily medium and large businesses and governmental agencies. The Company derives a majority of its revenues from project installations and to a smaller extent, maintenance service revenue. The table below shows the sales percentages by geographic location for the six months ended June 30, 2007 and 2006: New Jersey/New York 42 % 47 % California 24 % 30 % Texas 5 % 3 % Arizona 4 % 7 % Colorado 8 % 12 % Virginia/Washington DC 12 % - Integration Segment 96 % 99 % Specialty Segment 5 % 6 % Inter-segment - -5 % Total 100 % 100 % In addition to the New Jersey headquarters location, other sales and service facilities are located near the Dallas Fort Worth Airport, Phoenix Arizona Airport, Denver and Colorado Springs, Colorado, Fullerton, California, Washington DC, and New York City. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America for interim financial information. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles in the United States for full year financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been included and are of a normal, recurring nature. Operating results for the six month period ended June 30, 2007, are not necessarily indicative of the results that may be expected for the full year. These consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto that are included in the Company's Annual Report on Form 10-K for the fiscal period ended December 31, 2006. As discussed in Item 4 on this Quarterly Report on Form 10-Q and as disclosed in the Company's Annual Report on Form 10-K for the fiscal period ended December 31, 2006, certain quarterly information in 2006 has been restated. The impact on the condensed consolidated operations for the three and six months ended June 30, 2006 follows: 6 HENRY BROS. ELECTRONICS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (continued) Three months Six months ended ended June 30, 2006 As Reported: Revenue $ 10,030,118 $ 19,185,196 Gross profit 2,564,036 5,559,741 Net income 30,001 255,688 Earnings per share: Basic $ 0.01 $ 0.04 Diluted 0.01 0.04 As Restated: Revenue $ 10,139,969 $ 19,284,797 Gross profit 2,212,794 5,150,969 Net loss (393,999 ) (292,312 ) Loss per share: Basic $ (0.07 ) $ (0.05 ) Diluted (0.07 ) (0.05 ) 2. Net Income Per Share The computation of basic earnings per share is based upon the weighted average number of shares of common stock outstanding during the period. The computation of diluted earnings per share includes the dilutive effects of common stock equivalents of options and warrants, less the shares that may be repurchased with the funds received from their exercise and the effect of adding back unrecognized future stock compensation expense. Potentially dilutive securities are not included in earnings per share for the six months ended June 30, 2007, as their inclusion would be anti-dilutive. 3. Stock Based Compensation In December 2004, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 123(R) (FAS-123(R)), Share-Based Payment, which is a revision of Statement of Financial Accounting Standards No. 123 (FAS-123), Accounting for Stock-Based Compensation. FAS-123(R) eliminates accounting for share-based compensation transactions using the intrinsic value method prescribed in Accounting Principles Board Opinion No. 25 (APB-25), Accounting for Stock Issued to Employees, and requires instead that such transactions be accounted for using a fair-value-based method. The Company has elected to adopt the provisions of FAS-123(R) effective January 1, 2006, under the modified prospective transition method, in which compensation cost was 7 HENRY BROS. ELECTRONICS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (continued) recognized beginning with the effective date (a) based on the requirements of FAS-123R for all share-based payments granted after the effective date and (b) based on the requirements of FAS-123R for all awards granted to employees prior to the effective date of FAS-123R that remain unvested on the effective date. As permitted under FAS-123, the Company elected to follow Accounting Principles Board Opinion No. 25, Accounting for Stock Issued to Employees , and related interpretations in accounting for stock-based awards to employees through December 31, 2005. Accordingly, compensation cost for stock options and nonvested stock grants was measured as the excess, if any, of the market price of the Companys common stock at the date of grant over the exercise price. With the adoption of FAS-123(R), the Company elected to amortize stock-based compensation for awards granted on or after the adoption of FAS-123R on January 1, 2006, on a straight-line basis over the requisite service (vesting) period for the entire award. For awards granted prior to January 1, 2006, compensation costs are amortized in a manner consistent with Financial Accounting Standards Board Interpretation No. 28 (FIN-28), Accounting for Stock Appreciation Rights and Other Variable Stock Option or Award Plans . This is the same manner applied in the pro forma disclosures under FAS-123. Accordingly, the fair value of all options granted on and after January 1, 2003 is to be charged against income over the vesting period. For the three months ended June 30, 2007 and 2006 the Company charged $56,250 and $79,987, respectively, and for the six months ended June 30, 2007 and 2006 the Company charged $113,775 and $129,869, respectively, to operations for those options granted subsequent to January 1, 2003. Those issued prior to adoption are accounted for under the intrinsic value method in accordance with APB No. 25.
